Citation Nr: 18100378
Decision Date: 04/11/18	Archive Date: 04/11/18

DOCKET NO. 14-31 795A
DATE:	April 11, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	2
 
ORDER
Entitlement to special monthly compensation (SMC) based on the need of a spouse for regular aid and attendance is denied.
FINDING OF FACT
The evidence establishes that the Veterans spouse can perform all activities of daily living, and is able to leave her home.
CONCLUSION OF LAW
The criteria for an award of SMC based on the need for regular aid and attendance of the Veterans spouse have not been met.  38 U.S.C. §§ 1114, 1115, 5107 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.351, 3.352 (2017). 
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from January 1968 to December 1969 and from July 1972 to April 1974.
These matters come before the Board of Veterans Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.
Entitlement to SMC for the Veterans Spouse
The Veteran seeks entitlement to SMC based on the need for regular aid and attendance for his spouse.  Under 38 C.F.R. § 3.351 (a) (2), SMC is payable to a Veteran when the Veterans spouse is in need of aid and attendance.  38 U.S.C. §§ 1114, 1115.  The need for aid and attendance means helplessness as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351 (b).  
In this regard, a spouse will be considered in need of regular aid and attendance if he or she (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth at 38 C.F.R. § 3.352 (a).  The Veteran does not contend that his spouse is blind or has severely impaired vision, and the Veteran does not contend that his spouse resides in a nursing home.
A factual need for aid and attendance under 38 C.F.R. § 3.352 (a) is demonstrated based on consideration of inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  
Bedridden will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice. 
It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the spouse is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimants condition is such as would require him [or her] to be in bed. A factual need for aid and attendance must be based on the actual requirement of personal assistance from others.  Id.  
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.
Turning to the relevant evidence, the Veterans spouse was provided an examination for housebound status or permanent need for regular aid and attendance in November 2010.  The examiner noted the Veterans spouse was diagnosed with arthritis, sleep apnea, diabetes mellitus and hypertension.  The examiner further noted that the Veterans spouses activities/functions are limited due to hip, right knee and lower back conditions.  Additionally, the examiner stated that the Veterans spouse cannot walk or stand for long periods of time.  The examiner noted that the Veterans spouse is not legally blind and does not require nursing home care.  The examiner stated that the Veterans spouse is able to feed herself but is unable to prepare her own meals.  The examiner also stated that the Veterans spouse needs assistance getting out of the bathtub or shower.  The examiner further stated that Veterans spouse is able to leave the home because she can drive.  
The Veterans spouse was provided a second examination for housebound status or permanent need for regular aid and attendance in February 2011.  The examiner noted diagnoses of hypertension, arthritis, chronic hip pain, diabetes mellitus, sleep apnea and neuropathy.  The examiner noted that the Veterans spouse is not legally blind and does not require nursing home care.  Additionally, the examiner noted that the Veterans spouse is able to feed herself but needs assistance with meal preparation.  The examiner further noted that the Veterans spouse does not need assistance in bathing and tending to other hygiene needs.  Furthermore, the examiner noted that the Veterans spouse is able to drive and ambulates with a walker.
The record shows that the Veterans spouse does not require regular or routine assistance with activities of daily living and is able to perform activities of daily living.  Additionally, the record shows that the Veterans spouse is able to protect herself from danger in her environment.  Additionally, the examinations indicate that the Veterans spouse may require only assistance in preparing food.  Additionally, the examinations reflect that the Veterans spouse is able to feed and bathe herself.  Furthermore, the examinations reflect that the Veterans spouse is able to drive and leave the house.   Thus, the November 2010 and February 2011examination reports demonstrate that the Veterans spouse does not require regular aid and attendance of another person and is not housebound.
The overall evidence does not establish that the Veterans spouse is substantially confined to the premises of her home or that she requires regular aid and assistance of another for activities of daily living.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim therefore must be denied.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 
VAs Duty to Notify and Assist
With respect to the Veterans claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
 
REMANDED ISSUES
Entitlement to a higher initial rating for peripheral neuropathy of the left upper extremity associated with diabetes mellitus, type II, currently evaluated as 20 percent disabling, and entitlement to a higher initial rating for peripheral neuropathy of the right upper extremity associated with diabetes mellitus, type II, currently evaluated as 20 percent disabling, to include entitlement to special monthly compensation, are remanded for additional development.
An August 2012 rating decision granted service connection for right and left upper extremity peripheral neuropathy and assigned a 20 percent rating for each, effective March 17, 2009.  A written statement signed by the Veteran was received by VA in September 2012 which may be construed as a timely notice of disagreement concerning the rating as it referenced failure to award entitlement to special monthly compensation for those service-connected disabilities.  The record does not reflect that the RO has expressly adjudicated the issue of entitlement to special monthly compensation (SMC) in determining the maximum benefit sought for those service-connected disabilities, nor has a statement of the case (SOC) been issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand the issues for adjudication of the SMC claim and issuance of a SOC.  Id.    
The matters are REMANDED for the following action:
1. After providing the appropriate VCAA notice, and any development indicated, adjudicate the issue of entitlement to special monthly compensation, pursuant to the September 2012 written correspondence from the Veteran, with regard to the rating assigned for service-connected right and left upper extremity neuropathy.  Notice of the determination should be provided to the Veteran and his representative, and both afforded the appropriate period to respond.

2. Provide the Veteran and his representative with a statement of the case with respect to the August 2012 rating decision, with consideration of any additional evidence, concerning the issues of entitlement to higher initial ratings in excess of 20 percent, each, for right and left upper extremity peripheral neuropathy, and if SMC has not been awarded pursuant to the above requested adjudication, to include entitlement to special monthly compensation, pursuant to the September 2012 notice of disagreement.  The appropriate period should be allowed for response before the appeal is returned to the Board.  The Veteran should be informed that he must file a timely substantive appeal to perfect an appeal to the Board of the August 2012 rating decision as to these issues, and rating decision adjudication of entitlement to special monthly compensation.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (b) (2017).  

 
U. R. POWELL
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	B. G. LeMoine, Associate Counsel 

